DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is 03 January 2018. 

Claim Objections
Claims 3, 5, 6, and 10-18 are objected to because of the following informalities: improper antecedence and language.  Appropriate correction is required. The following amendments are suggested: 
Claim 3 / ll. 1: “screw”
Claim 5 / ll. 2: “the circumferential flange” 
Claim 10 / ll. 12-13: “the circumferential flange” 
Claim 16 / ll. 16: “the circumferential flange” 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. 5,122,133 to Evans.
As to claim 1, Evans discloses an orthopedic screw, shown in FIG. 3, comprising an inner core member (23) having a head (20) having a first outer diameter, a tip (27) having a second outer diameter, and a body extending between the head and the tip and having a third outer diameter (at smaller diameter of cylindrical shaft between 24 and 26) that is less than the first outer diameter and the second outer diameter (col. 4 / ll. 60-66); and an outer body member (30) disposed circumferentially around the body and defining an outer body member external thread (31) (col. 4 / ll. 67 – col. 5 / ll. 1). 
As to claim 2, Evans discloses the orthopedic screw of claim 1, wherein the inner core member lacks an external thread, shown in FIG. 3. 
As to claim 3, Evans discloses the orthopedic srew of claim 1, wherein the tip has a first inner diameter (of bore 28); wherein the outer body member defines an outer body member distal tip (41) having a second inner diameter (of socket 38); and wherein the second inner diameter is less than the first inner diameter, shown in FIG. 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 10,172,656 to Reimels in view of U.S. Patent No. 5,122,133 to Evans.
As to claim 1, Reimels discloses an orthopedic screw, shown in FIGs. 1-3, comprising an inner core member (12) having a head (structure including 36, 42, 40) having a first outer diameter (of 40), a tip (48) having a second outer diameter, and a body (44) extending between the head and the tip and having a third outer diameter that is less than the first outer diameter (col. 4 / ll. 44-48); and an outer body member (16) disposed circumferentially around the body and defining an outer body member external thread (20) (col. 3 / ll. 21-36). 
As to claim 2, Reimels discloses the orthopedic screw of claim 1, wherein the inner core member lacks an external thread, shown in FIG. 3. 
As to claim 3, Reimels discloses the orthopedic srew of claim 1, wherein the tip has a first inner diameter (of bore 14); wherein the outer body member defines an outer body member distal tip having a second inner diameter (of distal internally threaded bore); and wherein the second inner diameter is less than the first inner diameter (the bore through the tip of the inner core member and through the distal tip of the outer body member receive the same tool that extends proximally through the screw, so that the distal tip bore of the outer body member would not be larger than the tip bore of the inner core member; because the distal internally threaded bore in outer body member 16 is internally threaded, its inner diameter, the second inner diameter, would be less than the unthreaded first inner diameter of the inner core member tip, because the inner diameter would be measured from the crest of the thread to the opposite side of the bore, where the crest extends into the bore and therefore decreases the second inner diameter). 
As to claim 4, Reimels discloses the orthopedic screw of claim 1, wherein the inner core member has a proximal end (end portion of the inner core member, proximal to the body 44) and a distal end (distal to the body 44); and wherein the proximal end defines a circumferential flange (lip, 42), shown in FIG. 3. 
As to claim 5, Reimels discloses the orthopedic screw of claim 4, wherein the outer body member (16) extends to and against the proximal flange (42) (col. 5 / ll. 4-6), shown in FIG. 2A. 
As to claim 6, Reimels discloses the orthopedic screw of claim 5, wherein the outer body member is not disposed over the circumferential flange, shown in FIG. 2A. 
As to claim 7, Reimels discloses the orthopedic screw of claim 1, wherein the outer body member defines a second outer body member external thread (the second thread of a double thread, col. 3 / ll. 35-36) positioned over the head (at 40) and a portion of the body (44) of the inner core member (because the thread shown in the figures is positioned over the head at 40 and the body 44, an added second thread, to form a double thread, would also be positioned over the head at 40 and the body 44). 
Reimels is silent as to the third outer diameter of the body being less than the second outer diameter of the tip. 
As to claim 1, Evans teaches an orthopedic screw, shown in FIG. 3, in the same field of endeavor of orthopedic screws, comprising an inner core member (23) having a head (20) having a first outer diameter, a tip (27) having a second outer diameter, and a body extending between the head and the tip and having a third outer diameter (at smaller diameter of cylindrical shaft between 24 and 26) that is less than the first outer diameter and the second outer diameter (col. 4 / ll. 60-66); and an outer body member (30) disposed circumferentially around the body and defining an outer body member external thread (31) (col. 4 / ll. 67 – col. 5 / ll. 1). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an enlarged tip at the distal end of the tip of the inner core member in Reimels, as taught by Evans, and a corresponding proximal shoulder on the inside of the outer body member (Evans, shoulder 35), to prevent the inner core member from unintentionally completely disengaging from the outer body member while still allowing a range of relative movement between the parts. For example, the distal end of the tip in Reimels (48) would be slightly enlarged relative to the rest of the tip (48), and the distal end portion of the bore (18) of the outer body member that receives the distal end of the tip would be slightly enlarged to receive the enlarged distal end of the tip, with part of the bore of the outer body member remaining the size as shown in Reimels to form a shoulder that abuts the enlarged distal end of the tip in the position of FIG. 2A. Then, the inner core member cannot back out further from the outer body member, preventing complete disengagement. The distal movement of the inner core member into the position of FIG. 2B would not be inhibited. Then, the body of the inner core member in Reimels may be interpreted as the unchanged portion of 48, with a third outer diameter, and the enlarged distal end of the tip would have the second outer diameter which is now greater than the third outer diameter. 

As to claim 10, Reimels discloses an orthopedic screw, shown in FIGs. 1-3, comprising an inner core member (12) having a proximal end defining a circumferential flange (42), a distal end, a head (structure from 36 through 40) having a first outer diameter (of 40), a tip (48) having a first inner diameter (of bore 14) and a second outer diameter, and a body (44) extending between the head and the tip and having a third outer diameter that is less than the first outer diameter (col. 4 / ll. 44-48); and an outer body member (16) disposed circumferentially around the body and defining an outer body member external thread (20) (col. 3 / ll. 21-36) and an outer body member distal tip having a second inner diameter (of distal internally threaded bore) that is less than the first inner diameter (the bore through the tip of the inner core member and through the distal tip of the outer body member receive the same tool that extends proximally through the screw, so that the distal tip bore of the outer body member would not be larger than the tip bore of the inner core member; because the distal internally threaded bore in outer body member 16 is internally threaded, its inner diameter, the second inner diameter, would be less than the unthreaded first inner diameter of the inner core member tip, because the inner diameter would be measured from the crest of the thread to the opposite side of the bore, where the crest extends into the bore and therefore decreases the second inner diameter), the outer body member extending to and against the proximal flange (42) (col. 5 / ll. 4-6), shown in FIG. 2A. 
As to claim 11, Reimels discloses the orthopedic screw of claim 10, wherein the inner core member lacks an external thread, shown in FIG. 3. 
As to claim 12, Reimels discloses the orthopedic screw of claim 10, wherein the outer body member is not disposed over the circumferential flange, shown in FIG. 2A. 
As to claim 13, Reimels discloses the orthopedic screw of claim 10, wherein the outer body member defines a second outer body member external thread (the second thread of a double thread, col. 3 / ll. 35-36) positioned over the head (at 40) and a portion of the body (44) of the inner core member (because the thread shown in the figures is positioned over the head at 40 and the body 44, an added second thread, to form a double thread, would also be positioned over the head at 40 and the body 44). 
Reimels is silent as to the third outer diameter of the body being less than the second outer diameter of the tip. 
As to claim 10, Evans teaches an orthopedic screw, shown in FIG. 3, in the same field of endeavor of orthopedic screws, comprising an inner core member (23) having a head (20) having a first outer diameter, a tip (27) having a first inner diameter (of bore 28) and a second outer diameter, and a body extending between the head and the tip and having a third outer diameter (at smaller diameter of cylindrical shaft between 24 and 26) that is less than the first outer diameter and the second outer diameter (col. 4 / ll. 60-66); and an outer body member (30) disposed circumferentially around the body and defining an outer body member external thread (31) (col. 4 / ll. 67 – col. 5 / ll. 1) and an outer body member distal tip (41) having a second inner diameter (of socket 38) that is less than the first inner diameter, shown in FIG. 3. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an enlarged tip at the distal end of the tip of the inner core member in Reimels, as taught by Evans, and a corresponding proximal shoulder on the inside of the outer body member (Evans, shoulder 35), to prevent the inner core member from unintentionally completely disengaging from the outer body member while still allowing a range of relative movement between the parts. For example, the distal end of the tip in Reimels (48) would be slightly enlarged relative to the rest of the tip (48), and the distal end portion of the bore (18) of the outer body member that receives the distal end of the tip would be slightly enlarged to receive the enlarged distal end of the tip, with part of the bore of the outer body member remaining the size as shown in Reimels to form a shoulder that abuts the enlarged distal end of the tip in the position of FIG. 2A. Then, the inner core member cannot back out further from the outer body member, preventing complete disengagement. The distal movement of the inner core member into the position of FIG. 2B would not be inhibited. Then, the body of the inner core member in Reimels may be interpreted as the unchanged portion of 48, with a third outer diameter, and the enlarged distal end of the tip would have the second outer diameter which is now greater than the third outer diameter. 

Claims 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reimels in view of Evans (hereinafter, “Reimels/Evans”), as applied to claims 1-7 and 10-13 above, and further in view U.S. Patent Application Publication No. US 2015/0105830 to Biedermann et al. (hereinafter, “Biedermann”), U.S. Patent Application Publication No. US 2014/0371799 to Sixto et al. (hereinafter, “Sixto”), and U.S. Patent Application Publication No. US 2010/0082071 to Moumene (hereinafter, “Moumene”). 
As to claims 8, 9, 14, and 15, Reimels/Evans disclose the claimed invention except for wherein the inner core member comprises an anodized metal and wherein the inner core member comprises a titanium alloy and the outer body member comprises CFR PEEK. 
As to claims 1, 9, 10, and 15, Biedermann teaches an orthopedic screw, shown in FIGs. 1-2, in the same field of endeavor of orthopedic screws, comprising an inner core member (10) comprising a titanium alloy (¶0048) and a threaded outer body member (20) comprising PEEK, to provide stiffness to the core member for overall strength of the screw while allowing the threaded outer body member to have the excellent mechanical properties associated with PEEK to ensure low wear and better stress distribution at the engagement points with the bone, and to provide radiolucency at the bone engagement points. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to comprise the inner core member of Reimels/Evans of a titanium alloy and the outer body member of PEEK, since as taught by Biedermann, this provides stiffness to the core member for overall strength of the screw while allowing the threaded outer body member to have the excellent mechanical properties associated with PEEK to ensure low wear and better stress distribution at the engagement points with the bone, and to provide radiolucency at the bone engagement points. Although Reimels does not distinguish which component is comprised of which material, Reimels does contemplate that the screw can be made from multiple materials including titanium alloy and PEEK (Reimels, col. 7 / ll. 4-50). It is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
As to claims 8 and 14, Sixto teaches that titanium alloy can be anodized for anti-galling and abrasion resistance (¶0110), in the same field of endeavor of orthopedic screws. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to anodize the titanium alloy inner core member (the inner core member of Reimels/Evans modified to comprise titanium alloy in view of Biedermann, above) for anti-galling and abrasion resistance, as taught by Sixto. 
As to claims 9 and 15, Moumene teaches that PEEK can be reinforced with carbon fiber (resulting in CFR or carbon fiber reinforced PEEK) to have superior strength and stiffness (¶0048-0049), in the same field of endeavor of orthopedic screws. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reinforce the PEEK outer body member (the outer body member of Reimels/Evans modified to comprise PEEK in view of Biedermann, above) with carbon fiber to have superior strength and stiffness, as taught by Moumene. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reimels in view of Evans and Biedermann. 
As to claim 16, Reimels discloses an orthopedic screw, shown in FIGs. 1-3, comprising a inner core member (12) having a proximal end defining a circumferential flange (42), a distal end, a head (structure from 36 through 40) having a first outer diameter (of 40), a tip (48) having a first inner diameter (of bore 14) and a second outer diameter, and a body (44) extending between the head and the tip and having a third outer diameter that is less than the first outer diameter (col. 4 / ll. 44-48); and an outer body member (16) disposed circumferentially around the body and defining a first outer body member external thread (20) (col. 3 / ll. 21-36), a second outer body member external thread (the second thread of a double thread, col. 3 / ll. 35-36) positioned over the head (at 40) and a portion of the body (44) of the inner core member (because the thread shown in the figures is positioned over the head at 40 and the body 44, an added second thread, to form a double thread, would also be positioned over the head at 40 and the body 44), and an outer body member distal tip having a second inner diameter (of distal internally threaded bore) that is less than the first inner diameter (the bore through the tip of the inner core member and through the distal tip of the outer body member receive the same tool that extends proximally through the screw, so that the distal tip bore of the outer body member would not be larger than the tip bore of the inner core member; because the distal internally threaded bore in outer body member 16 is internally threaded, its inner diameter, the second inner diameter, would be less than the unthreaded first inner diameter of the inner core member tip, because the inner diameter would be measured from the crest of the thread to the opposite side of the bore, where the crest extends into the bore and therefore decreases the second inner diameter), the outer body member extending to and against the proximal flange (42) (col. 5 / ll. 4-6), shown in FIG. 2A. 
Reimels is silent as to the third outer diameter of the body being less than the second outer diameter of the tip. 
As to claim 16, Evans teaches an orthopedic screw, shown in FIG. 3, in the same field of endeavor of orthopedic screws, comprising an inner core member (23) having a head (20) having a first outer diameter, a tip (27) having a first inner diameter (of bore 28) and a second outer diameter, and a body extending between the head and the tip and having a third outer diameter (at smaller diameter of cylindrical shaft between 24 and 26) that is less than the first outer diameter and the second outer diameter (col. 4 / ll. 60-66); and an outer body member (30) disposed circumferentially around the body and defining an outer body member external thread (31) (col. 4 / ll. 67 – col. 5 / ll. 1) and an outer body member distal tip (41) having a second inner diameter (of socket 38) that is less than the first inner diameter, shown in FIG. 3. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an enlarged tip at the distal end of the tip of the inner core member in Reimels, as taught by Evans, and a corresponding proximal shoulder on the inside of the outer body member (Evans, shoulder 35), to prevent the inner core member from unintentionally completely disengaging from the outer body member while still allowing a range of relative movement between the parts. For example, the distal end of the tip in Reimels (48) would be slightly enlarged relative to the rest of the tip (48), and the distal end portion of the bore (18) of the outer body member that receives the distal end of the tip would be slightly enlarged to receive the enlarged distal end of the tip, with part of the bore of the outer body member remaining the size as shown in Reimels to form a shoulder that abuts the enlarged distal end of the tip in the position of FIG. 2A. Then, the inner core member cannot back out further from the outer body member, preventing complete disengagement. The distal movement of the inner core member into the position of FIG. 2B would not be inhibited. Then, the body of the inner core member in Reimels may be interpreted as the unchanged portion of 48, with a third outer diameter, and the enlarged distal end of the tip would have the second outer diameter which is now greater than the third outer diameter. 
Reimels is silent as to the inner core member being metal and the outer body member being polymeric. 
As to claim 16, Biedermann teaches an orthopedic screw, shown in FIGs. 1-2, in the same field of endeavor of orthopedic screws, comprising a metal inner core member (10) comprising a titanium alloy (¶0048), and a polymeric threaded outer body member (20) comprising PEEK, to provide stiffness to the core member for overall strength of the screw while allowing the threaded outer body member to have the excellent mechanical properties associated with PEEK to ensure low wear and better stress distribution at the engagement points with the bone, and to provide radiolucency at the bone engagement points. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to comprise the inner core member of Reimels/Evans of a titanium alloy and the outer body member of PEEK, since as taught by Biedermann, this provides stiffness to the core member for overall strength of the screw while allowing the threaded outer body member to have the excellent mechanical properties associated with PEEK to ensure low wear and better stress distribution at the engagement points with the bone, and to provide radiolucency at the bone engagement points. Although Reimels does not distinguish which component is comprised of which material, Reimels does contemplate that the screw can be made from multiple materials including titanium alloy and PEEK (Reimels, col. 7 / ll. 4-50). It is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reimels in view of Evans and Biedermann (hereinafter, “Reimels/Evans/Biedermann”), as applied to claim 16 above, and further in view of Sixto. 
As to claim 17, Reimels/Evans/Biedermann disclose the claimed invention except for wherein the inner core member comprises an anodized metal. 
Sixto teaches that titanium alloy can be anodized for anti-galling and abrasion resistance (¶0110), in the same field of endeavor of orthopedic screws. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to anodize the titanium alloy inner core member (the inner core member of Reimels/Evans modified to comprise titanium alloy in view of Biedermann, above) for anti-galling and abrasion resistance, as taught by Sixto. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reimels/Evans/Biedermann in view of Sixto (hereinafter, “Reimels/Evans/Biedermann/Sixto”), as applied to claim 17 above, and further in view of Moumene. 
As to claim 18, Reimels/Evans/Biedermann/Sixto disclose wherein the inner core member comprises a titanium alloy and the outer body member comprises PEEK (as modified by Biedermann, above), but are silent as to the PEEK being CFR PEEK. 
Moumene teaches that PEEK can be reinforced with carbon fiber (resulting in CFR or carbon fiber reinforced PEEK) to have superior strength and stiffness (¶0048-0049), in the same field of endeavor of orthopedic screws. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reinforce the PEEK outer body member (the outer body member of Reimels/Evans modified to comprise PEEK in view of Biedermann, above) with carbon fiber to have superior strength and stiffness, as taught by Moumene. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 17 of U.S. Patent No. US 11,253,304 to Lee et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the “generic” invention is anticipated by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. Patent No. 5,810,821 to Vandewalle discloses an orthopedic screw, shown in FIGs. 2-3, comprising an inner core member 50; and an outer body member 46 disposed circumferentially around the body and defining an outer body member external thread, wherein the outer body member extends to and against a proximal circumferential flange. 
U.S. Patent Application Publication No. US 2010/0228301 to Greenhalgh et al. discloses an orthopedic screw (¶0292), shown in FIG. 155a, comprising an inner core member 258; and an outer body member 252 disposed circumferentially around the body and defining an outer body member external thread, wherein the outer body member extends to and against a proximal circumferential flange. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775